6 A.3d 280 (2010)
In re Vincent J. KROCKA, Respondent.
No. 10-BG-872.
District of Columbia Court of Appeals.
Filed October 21, 2010.
*281 Before REID, Associate Judge, and BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Florida disbarring respondent from the practice of law in that jurisdiction, see The Florida Bar v. Vincent James Krocka, No. SC09-790, 2009 WL 3818188 (Fl. October 29, 2009), this court's August 9, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that on August 16, 2010, respondent filed a response and his affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Vincent J. Krocka, Esquire is hereby disbarred from the practice of law in the District of Columbia. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment); and In re Zdravkovich, 831 A.2d 964 (D.C.2003)(In a reciprocal disciplinary proceedings, a respondent may not relitigate the findings of fact determined by the reciprocal tribunal). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will be deemed to have commenced on August 16, 2010, the date he filed his D.C.Bar. R. XI, § 14(g) affidavit.